John A. Fogleman, Justice, concurring. I concur in the result and all of the opinion except that part relating to the common law marriage. As I view the testimony, it clearly establishes the fact that the relationship between the witness and appellant was meretricious in its inception. This being so, it was necessary that there be affirmative proof of an abandonment of this relationship and the commencement of a new relationship. Even though the testimony of the witness was uncontradicted, it remained for the circuit judge to reach conclusions from inferences to be drawn from the testimony. The drawing of inferences is a part of the fact-finding process. I do not think it was unreasonable to have drawn an inference that the relationship continued as meretricious, at least until the attempted Mexican marriage. The circuit judge found discrepancies in the testimony of the witness at different times, and stated that he did not believe the later testimony of the witness about the parties’ living in Texas. In determining the admissibility of this testimony, the circuit judge was the trier of the facts. If there is substantial evidence to support his finding when he is by law trier of the facts, we affirm. Mullins v. State, 240 Ark. 608, 401 S. W. 2d 9; Vaughan v. State, 169 Ark. 1212, 277 S. W. 866; Matthews v. Clay County, 125 Ark. 136, 188 S. W. 564; Cady v. Pack, 135 Ark. 445, 205 S. W. 819; French v. State, 187 Ark. 782, 62 S. W. 2d 976; Hooper v. State, 186 Ark. 1197, 57 S. W. 2d 810; Decker State, 85 Ark. 64, 107 S. W. 182; Beason v. State, 166 Ark. 142, 265 S. W. 956. I am authorized to state that Chief Justice Harris joins in this opinion.